Exhibit 10.3

 

LOGO [g95912image002.jpg]  

PARADIGM GENETICS, INC.

 

EMPLOYMENT AGREEMENT

 

For

 

Peter C. Johnson

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 29nd day of
January 2004, by and between Peter C. Johnson (“Executive”) and PARADIGM
GENETICS, INC. (“Company”).

 

WHEREAS, the Company desires to compensate Executive for his personal services
to the Company; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation,

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1. EMPLOYMENT BY THE COMPANY.

 

1.1 Title and Reporting. Executive will serve as Executive Vice President, Chief
Medical Officer and report to the Company’s Chief Executive Officer.

 

1.2 Effective Date and Term. This Agreement shall be effective upon the first
full business day following the closing of a merger agreement between
TissueInformatics.Inc. (“TII”) and the Company (the “Merger Agreement”),
contemplated to occur on or about March 11, 2004 (“Effective Date”). The term of
this Agreement is for a period of two (2) years. Executive’s salary and
performance will be reviewed at least annually for compensation changes.

 

1.3 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of Executive Vice President, Chief Medical Officer and
Executive hereby accepts such employment. During the term of his employment with
the Company, Executive will devote his best efforts and all of his business time
and attention (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies) to the business of the Company. Permitted outside
activities, listed in the Attachment A, are subject to review and approval by
the Chief Executive Officer.



--------------------------------------------------------------------------------

1.4 Duties. Executive shall be proposed to the Board to be an executive officer
of the Company, and serve in an executive capacity. He shall have such duties,
responsibilities, and authority as are customarily associated with his then
current title and as assigned to Executive by the Chief Executive Officer. The
Chief Executive Officer has the right to assign and change Executive’s duties
commensurate with employment grade at any time. A draft of the General
Responsibilities of the Executive are listed in Attachment B, subject to final
approval of the Chief Executive Officer at the time of closing.

 

1.5 Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions.

 

2. COMPENSATION.

 

2.1 Salary. Executive shall receive for services an annualized base salary of
$240,000.00 subject to standard federal and state withholding requirements,
payable in accordance with the Company’s standard payroll practices.

 

  a) Signing Bonus. Executive shall receive signing bonus in the amount $30,000
payable as above on the first payday following his start date. If Executive
voluntarily terminates within the first twenty-four (24) months, Executive will
reimburse the Company the entire amount on a pro-rated basis.

 

  b) Review. As part of a yearly review of performance, Executive will be
eligible for a change in salary, bonus and stock options based on performance,
as determined by the Company’s Board of Directors. For 2004 only, Paradigm will
review Executive’s title and compensation in July 2004 and annually thereafter.

 

2.2 Stock Options. As contemplated in the Merger Agreement, the Company shall
assume the Executive’s option agreements (“Option”) to purchase 975,000 shares
of TII’s stock. Pursuant to the terms of the Option agreements and the Merger
Agreement, the right to purchase TII shares will be converted to the right to
purchase Company shares. More information concerning TII’s 2001 Stock Option
Plan and the conversion will be provided to the Executive in a separate
communication. The Option shall vest according to the vesting schedule set forth
in the governing conversion notice, which shall provide that the shares subject
to the Option will vest over a one-year period, with fifty percent (50%) of the
shares subject to the Option vesting upon the Effective Date of this Agreement,
and the remaining fifty percent (50%) over the period of one (1) year at the
rate of 1/24th of the initial option grant per month. Executive agrees to
execute Paradigm’s standard form of stock option agreement, if requested, and
the standard form of Lock-Up Letter Agreement as provided in the Merger
Agreement.

 

Subject to the approval of the Company’s Board of Directors (“Board”), the
Company shall grant Executive an option (“Option”) from the former Tissue
Informatics Stock

 

Page 2 of 10



--------------------------------------------------------------------------------

Option Plan to purchase 100,000 shares of the Company’s common at a strike price
determined on Executive’s first day of employment. More information concerning
the Stock Option Plan will be provided to Executive in a separate communication.

 

The Option shall vest according to the vesting schedule set forth in the
governing grant notice, which shall provide that the shares subject to the
Option will vest over a three-year period, with twenty-five percent (25%) of the
shares subject to the Option vesting upon the Executive’s date of hire, and
another (25%) after Executive successfully completes one year of continuous
service with Paradigm, and one-forty-eighth (1/48th) of the shares subject to
the Option vesting for each month of Executive’s continuous service thereafter.
Executive agrees to execute Paradigm’s standard form of stock option agreement.

 

2.3 Performance Bonus. Executive shall be eligible to participate in a
Leadership Incentive Plan (LIP) at 40 percent (40%)(at target) of his base
salary (subject to standard federal and state withholding requirements) as a
grade 49 employee based on meeting goals as defined at the beginning of the plan
year. Sample terms and conditions of this incentive opportunity are set forth in
the attached 2002 Leadership Incentive Plan (LIP) [Attachment C], for his
reference. The 2004 Leadership Incentive Plan (LIP) document will be provided to
Executive once approved by the Board of Directors. Payment of any earned bonus
shall be subject to the satisfaction of mutually agreed upon performance goals.
The parties shall set forth these goals in a separate written document within a
reasonable period of time following the execution of this Agreement. Based on
recommendations of the Chief Executive Officer, the Company’s Board of
Directors, in its sole discretion, shall determine the extent to which Executive
has achieved the performance goals upon which Executive’s bonus is based.

 

2.4 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits and compensation practices which may be in effect from time to
time and provided by the Company to its employees generally. These benefits
include relocation assistance for a period of up to twenty-four (24) months.

 

2.5 Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard travel and expense
reimbursement policy. This will include but not limited to professional journals
and subscriptions deemed reasonable and appropriate by Executive and Chief
Executive Officer, including Executive’s travel to and from North Carolina for
Company business, for the duration of the Agreement.

 

2.6 Paid Time Off. Executive will be granted an additional 80 hours of unused
vacation from TII for 2004, to be taken with forty-five (45) days of Closing.

 

3. OUTSIDE ACTIVITIES.

 

3.1 Other Employment/Enterprise. Except with the prior written consent of the
Chief

 

Page 3 of 10



--------------------------------------------------------------------------------

Executive Officer, Executive will not, while employed by the Company, undertake
or engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive participant or investor. Executive may
engage in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder. Current
approved activities are in Attachment A. Future involvements are to be agreed by
Chief Executive Officer.

 

3.2 Conflicting Interests. Except as permitted by Section 3.3, while employed by
the Company, Executive agrees not to acquire, assume or participate in, directly
or indirectly, any position, investment or interest known by him to be adverse
or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

3.3 Competing Enterprises. While employed by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an employee,
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, he may own, as a passive
investor, securities of any competitor corporation, so long as his direct
holdings in any one such entity shall not in the aggregate constitute more than
1% of the voting stock of such corporation.

 

4. FORMER EMPLOYMENT.

 

4.1 Former Agreement Terminated. Except as expressly provided for in the
Agreement, Executive acknowledges that his employment agreement with TII is
terminated and shall have no further force or affect upon the closing of the
Merger Agreement.

 

4.2 No Conflict With Existing Obligations. Executive represents that his
performance of all the terms of this Agreement and as an employee of Paradigm
does not and will not breach any agreement or obligation of any kind made prior
to his employment by Paradigm, including agreements or obligations he may have
with prior employers or entities for which he has provided services. Executive
has not entered into, and agrees he will not enter into, any agreement or
obligation either written or oral in conflict herewith.

 

4.3 No Disclosure of Confidential Information. If, in spite of the second
sentence in Section 4.2, Executive should find that confidential information
belonging to any former employer might be usable in connection with Paradigm’s
business, Executive will not intentionally disclose to Paradigm or use on behalf
of Paradigm any confidential information belonging to any of Executive’s former
employers (except in accordance with agreements between Paradigm and any such
former employer); but during Executive’s employment by Paradigm, he will use in
the performance of his duties all information which is generally known and used
by persons with training and experience comparable to his own and all
information which is common knowledge in the industry or otherwise legally in
the public domain.

 

Page 4 of 10



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT. The parties acknowledge that Executive’s
employment with Paradigm is at-will. The provisions of Sections 5.1 through 5.7
govern the amount of compensation, if any, to be provided to Executive upon
termination of employment and do not alter this at-will status.

 

5.1 Termination Without Cause. The Chief Executive Officer and Compensation
Committee of the Board shall have the right to terminate Executive’s employment
with the Company at any time without Cause by giving notice as described in
Section 5.6 of this Agreement.

 

  a) In the event Executive’s employment is terminated by the Company without
Cause or for a reason other than Executive’s death, disability or cessation of
the Company’s business pursuant to Section 5.5 below, Paradigm will continue to
pay Executive his salary at the date of termination (less applicable deductions
and withholdings), and provide his healthcare benefits in effect on the date of
his termination through reimbursement of COBRA expense (less applicable employee
premium sharing amounts) for a maximum time period of up to twelve (12) months
following the Executive’s final date of employment. These payments will only be
made if: 1) Executive executes a general release of all claims against Paradigm,
including but not limited to language waiving any and all claims Executive has
or has had against Paradigm or relating to any event or claim occurring prior to
the date of the release, any state law claims and claims under federal
employment law statutes, or any claims relating to his employment by or
separation from Paradigm and language including a confidentiality and
non-disparagement provision with language acceptable to the Company no later
than twenty-one (21) days after the date of termination (or within 45 days of
the date of termination if the separation is subject to the Older Workers
Benefit Protection Act; the parties agree that the determination of whether this
Act applies will be made solely by Paradigm), and 2) for the first twelve (12)
months of employment, should such separation occur, Executive must use diligent
documented efforts to obtain other employment, which must be documented in
detail monthly in writing to the Company’s VP, Human Resources. Executive will
only receive the salary and benefits as set forth above during this maximum
twelve (12) month-period as long as he is unable to secure comparable regular,
full time employment or a consulting engagement lasting for more than six (6)
months at a commensurate level of compensation. To the extent compensation
received as a consultant is less than compensation received prior to separation,
the Company shall offset against amounts otherwise due Executive the foregoing
amounts of compensation, and pay the difference to Executive.

 

Executive shall have an obligation to notify the Company of any positions he
accepts in any capacity during the applicable severance period. Executive must
submit written resignation of any committee seat, regular or ex-officio. The
parties agree that Paradigm’s Vice President of Human Resources will determine
and make the final decision on whether Executive has made diligent efforts to
obtain other employment,

 

Page 5 of 10



--------------------------------------------------------------------------------

and receive benefits, under this paragraph. For the period following the first
twelve (12) months of employment, Executive need not report employment efforts
and the contingency of engaging in good faith efforts to seek other employment
is waived.

 

  b) Executive shall not receive severance pay or continuation of benefits
unless and until the above-referenced release of all claims becomes effective,
and can no longer be revoked under its terms.

 

  c) If the Company is acquired or a change of control of ownership with respect
to the Company (as defined below) occurs at anytime during the twelve (12) month
severance period, described above, all amounts of salary and the cash equivalent
of the cost of COBRA expense for the remainder of the twelve (12) month period
shall be due and payable to Executive in full.

 

  d) If Paradigm is acquired or a change of control of ownership with respect to
Paradigm (as defined below) occurs, Paradigm will increase two-fold for each
option grant the amount of stock options otherwise vested effective immediately
prior to the closing of such a transaction up to a maximum of 100%. If position
redundancy occurs within twelve (12) months of a change of control, Executive is
entitled to a full twelve (12) months of severance pay on a non-contingent
basis.

 

  e) “Change of Control” means the occurrence of any of the following events: a)
Ownership: a “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Paradigm representing 50% or more of the total voting power represented by
Paradigm’s then outstanding voting securities (excluding for this purpose
Paradigm or its Affiliates or any employee benefit plan of Paradigm) pursuant to
a transaction or a series of related transactions which the Board of Directors
does not approve; or b) Merger/Sale of Assets: a closing of a merger or
consolidation of Paradigm whether or not approved by the Board of Directors,
other than a closing of a merger or consolidation which would result in the
voting securities of Paradigm outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
80% of the total voting power represented by the voting securities of Paradigm
or such surviving entity or parent of such corporation outstanding immediately
after such merger or consolidation, upon the sale or disposition by Paradigm of
all or substantially all of Paradigm’s assets.

 

5.2 Termination for Cause.

 

  a) The Chief Executive Officer and the Compensation Committee of the Board
shall have the right to terminate Executive’s employment with the Company at any
time for Cause by giving notice as described in Section 6.6 of this Agreement.

 

Page 6 of 10



--------------------------------------------------------------------------------

  b) “Cause” for termination shall mean: a) Executive’s material breach of this
Agreement, including willful and continued failure to perform his duties
hereunder for thirty (30) days after a written demand for performance is
delivered to Executive on behalf of the Company which specifically identifies
the manner in which it is alleged that the Executive has not substantially
performed his duties and Executive fails to correct said deficiencies; b)
conviction of, or pleading guilty or nolo contendere to, a felony or other crime
involving theft, fraud or moral turpitude; c) drug or alcohol abuse; d)
Executive’s refusal to abide by or comply with the appropriate directives of the
Board tied to reasonable allowance; e) Executive’s dishonesty, fraud, or
misconduct with respect to the business affairs of the Company, including,
without limitation, fraud, misappropriation or embezzlement; f) intentional
damage of any property worth in excess of $1,000 of the Company; g) conduct by
Executive which demonstrates gross unfitness to serve or h) any violation of
Paradigm rules or policies for which termination is the normal discipline based
on policy or past practice.

 

  c) In the event Executive’s employment is terminated at any time with Cause,
he will not receive severance pay, accelerated vesting of stock options, or any
other compensation or benefits as the result of his termination.

 

5.3 Voluntary or Mutual Termination.

 

  a) Executive may voluntarily terminate his employment with the Company at any
time by giving notice as described in Section 5.6.

 

  b) In the event Executive voluntarily terminates his employment, he will not
receive severance pay, further accelerated vesting of stock options, or any
other compensation or benefits as the result of his termination.

 

5.4 Termination for Inability to Regularly Perform Duties.

 

  a) The Company’s Chief Executive Officer may terminate Executive in the event
of any illness, disability or other physical or mental incapacity in such a
manner that Executive is physically rendered unable regularly to perform the
essential functions of his job duties hereunder. For a period of ninety (90)
days, with or without reasonable accommodation, as validated by a certified
physician mutually agreed upon by the Company and Executive. In the event mutual
agreement cannot be timely reached, the Company shall select the physician.

 

  b) The Company’s Chief Executive Officer shall make the determination
regarding whether Executive is unable regularly to perform his duties as
described in subsection (a) above.

 

  c) In the event Executive’s employment is terminated at any time for inability
to regularly perform duties as described in subsection (a) above, he will not
receive severance pay, accelerated vesting of stock options, or any other
compensation or benefits as the result of his termination.

 

Page 7 of 10



--------------------------------------------------------------------------------

5.5 Dissolution, Liquidation or Insolvency of the Company. Notwithstanding the
above, in the event Executive’s employment is terminated by the Company in
connection with or as a result of the liquidation, dissolution, insolvency or
other winding up of the affairs of the Company without the establishment of a
successor entity to the Company, the Company shall have no obligation to provide
severance or further financial consideration to Executive, including a
performance bonus, except for any reasonable expense reimbursements or base
salary that Executive has accrued and earned at the time of such termination.

 

5.6 Notice: Effective Date of Termination. Termination of Executive’s employment
pursuant to this Agreement shall be effective on the earliest of:

 

  a) immediately after Executive, for any reason, gives written notice to the
Company’s Chief Executive Officer of his termination.

 

  b) immediately upon the Company’s Chief Executive Officer or his designee
giving written notice to Executive of his termination for Cause, without Cause
or as a result of an event listed in Section 5.4 or 5.5 above;

 

5.7 Restrictive Covenants. Executive acknowledges and recognizes that the
Company is involved in a highly competitive business, and that the Executive in
the course of his Employment hereunder, will be privy to trade secrets and to
other highly confidential proprietary information. The Executive accordingly
agrees that during the Employment Term and for the longer of one (1) year after
termination of his Employment hereunder, or for any period during which he is
receiving severance payments hereunder.

 

  a) Non-Compete. Executive will not engage in any competitive activity.
“Competitive Activity” means: a) directly or indirectly, engaging, assisting or
participating in, in whatever capacity, any business, firm, corporation, or
organization that directly competes with the business engaged or hereafter
engaged in by the Company; b) the sale, trade, research, service or production
or attempted sale, trade, research, service or production of products or
services which are direct competitor research, services or products to the
research, services or products produced, sold or designed by the Company. In
case of doubt on the part of either party in a given circumstance, and whether
before or after Executive’s separation from the Company, Executive and the Chief
Executive Officer will enter into good faith discussions in an attempt to reach
a resolution of any related issues.

 

  b) Non-Solicitation (Business). Executive will not, directly or indirectly,
for self or on behalf of another person or entity, solicit or attempt to obtain
business from, accept business from, or do business with or service, or directly
or indirectly aid or assist anyone else in the solicitation or acceptance of
business from, any of the Company’s customers, prospective customers or
suppliers in the three Competitive Activity categories defined in Section 5.7
a). By way of example and not limitation, the terms “customers,” “prospective
customers,” and “suppliers” as used in this Section include

 

Page 8 of 10



--------------------------------------------------------------------------------

the individual people with whom the Executive personally had contact during the
final two (2) years of employment, as well as the entities that employed those
individuals. Any exception to 5.7 must be made in writing by the Company’s Chief
Executive Officer.

 

  c) Non-Solicitation (Employees). Executive will not directly or indirectly,
for self or on behalf of another person or entity, induce or attempt to induce
any Company employee to terminate employment, or hire or participate in the
hiring or interviewing of any Company employee for or by another employer.
Executive will not directly or indirectly assist other in engaging in any of the
activities in which Executive is prohibited from engaging by this provision;
accordingly, by way of example, Executive will not provide names or other
information about the Company’s employees for the purpose of assisting others to
hire such employees, and will not provide information to a Company employee
about any employer or any company or entity affiliated with you or your employer
for the purpose of assisting that Company employee in finding employment with
such entity. For purposes of this Section, a “Company employee” means any person
who was employed by the Company within one year of the date of any action of
Executive that violates this Section.

 

  d) Interpretation. It is expressly understood and agreed that a) although
Executive and the Company consider the above restrictions to be reasonable, if a
final judicial determination is made by a court or other tribunal of competent
jurisdiction that any restriction contained in the Agreement is unenforceable,
this Agreement shall not be rendered void but shall be deemed to be enforceable
to such maximum extent as such court or tribunal may determine or indicate to be
enforceable, and b) if any restriction contained in this Agreement is determined
to be unenforceable and such restriction cannot be amended so as to make I
enforceable, such finding shall not affect the enforceability of any of the
other provision or restrictions contained herein.

 

6. GENERAL PROVISIONS.

 

6.1. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by hand, telecopier, or telex) or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll.

 

6.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

6.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

Page 9 of 10



--------------------------------------------------------------------------------

6.4 Complete Agreement. This Agreement and its attachments constitute the entire
agreement between Executive and the Company. This Agreement is the complete,
final and exclusive embodiment of their agreement with regard to this subject
matter and supercedes any prior oral discussions or written communications and
agreements. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in writing signed by the President and Chief
Executive Officer of the Company.

 

6.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

6.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

6.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

6.8 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
North Carolina. Executive expressly consents to the jurisdiction of the state
and federal courts for Durham County, North Carolina, for all actions arising
out of or relating to this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first below written.

 

Paradigm Genetics, Inc.

By:

 

/s/    Heinrich Gugger            

--------------------------------------------------------------------------------

For Paradigm Genetics, Inc.

Date:

 

January 29, 2004            

--------------------------------------------------------------------------------

 

/s/    Peter C. Johnson

--------------------------------------------------------------------------------

Peter C. Johnson

Date: January 29, 2004

 

Page 10 of 10